tom

Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 1 of 39 PagelID: 979

CAUSE NO. \%_-\S5S50%
BBVA USA, AS AGENT, IN THE DISTRICT COURT OF
Plaintiff,
vs. DALLAS COUNTY, TEXAS
NORTHSTAR HEALTHCARE

ACQUISITIONS, L.L.C., NOBILIS
HEALTH CORP., ATHAS
ADMINISTRATIVE LLC, ATHAS
HEALTH LLC, ATHAS HOLDINGS
LLC, CENTRAL DALLAS
MANAGEMENT LLC, CENTRAL
MEDICAL SOLUTIONS LLC,
CHANDLER SURGERY CENTER, LLC,
CONCERTIS, LLC, DOWNTOWN
DALLAS SURGERY CENTER, LLC,
FIRST NOBILIS, LLC, FIRST NOBILIS
HOSPITAL MANAGEMENT, LLC,
HOUSTON MICROSURGERY
INSTITUTE, LLC, MARSH LANE
SURGICAL HOSPITAL, LLC, MPDSC,
LLC, NHC ARIZONA PROFESSIONAL
ASSOCIATES, LLC, NOBILIS
ARIZONA HOLDING COMPANY LLC,
NOBILIS HEALTH MARKETING, LLC,
NOBILIS SURGICAL ASSIST, LLC,
NOBILIS VASCULAR HOLDING
COMPANY, LLC, NOBILIS
VASCULAR TEXAS, LLC,NORTH
PHOENIX ASC MANAGEMENT, LLC,
NORTHSTAR HEALTHCARE
GENERAL PARTNER, LLC,
NORTHSTAR HEALTHCARE
HOLDINGS, INC., NORTHSTAR
HEALTHCARE LIMITED PARTNER,
LLC, NORTHSTAR HEALTHCARE
MANAGEMENT COMPANY, LLC,
NORTHSTAR HEALTHCARE SUBCO,
LLC, NORTHSTAR HEALTHCARE

- SURGERY CENTER — SCOTTSDALE,

_ LLC, ORACLE SURGERY CENTER,

- LLC, PEAK NEUROMONITORING

_ ASSOCIATES TEXAS, LLC, PEAK

WN
UM “TupICIAL DISTRICT

COR C02 UO? UO? WG? (OP? G2 WOR COR GOR GOR UG2 COR UG? GOR C02 GG? GO? GO? G2 GOD GG GG? WOR GOD UO2 CGR 6G? 6G? GOP WGP (Or 2 WGP GD aR UG? GO? UG? UO? (O23 “On UG? “a

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 1
502450661 v5 1205867.00001 ‘

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 2 of 39 PagelD: 980

NEUROMONITORING ASSOCIATES
TEXAS II, LLC, PEAK SURGEON
INNOVATIONS, LLC, PHOENIX
SURGERY CENTER, LLC, PLANO
SURGICAL MANAGEMENT, LLC,
PREMIER HEALTH SPECIALISTS,
LLC, PSH MANAGEMENT, LLC,
SOUTHWEST FREEWAY SURGERY
CENTER, LLC, SOUTHWEST
FREEWAY SURGERY CENTER
MANAGEMENT LLC, SOUTHWEST
HOUSTON SURGICAL ASSIST, LLC,
THE PALLADIUM FOR SURGERY -
DALLAS LTD., THE PALLADIUM FOR
SURGERY HOUSTON, LTD.,
BELLAIRE SURGICAL HOSPITAL
HOLDINGS, LLC, FIRST NOBILIS
HOSPITAL, LLC, FIRST NOBILIS
SURGICAL CENTER, LLC, HERMANN
DRIVE SURGICAL HOSPITAL, LP,
HOUSTON SURGICAL
MANAGEMENT, LLC, NOBILIS
UPTOWN HOLDINGS, LLC, AND
PERIMETER ROAD SURGICAL
HOSPITAL, LLC,

Defendants.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER,

GRANTING TEMPORARY RESTRAINING ORDER, AND

ORDERING TURNOVER OF COLLATERAL TO THE RECEIVER
On the a day of September 2019, the Court considered the Verified Original Petition
And Application For Temporary Restraining Order, Preliminary and Permanent Injunction, and
For the Immediate Appointment of Temporary Receiver (the “Original Petition”) of the Plaintiff
BBVA USA f/k/a Compass Bank, as administrative agent (the “Administrative Agent”) under
the Credit Agreement (as defined below) and as super priority agent (the “Super Priority Agent”

and together with the Super Priority Agent, the ‘“Agent”) under the Super Priority Credit

Agreement (as defined below) (in such capacities, the Plaintiff’), seeking:

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 2
502450661 v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 3 of 39 PagelD: 981

(a)

(b)

immediate appointment of temporary receiver to take immediate control over the
assets of each of the Defendants (i) Northstar Healthcare Acquisitions, L.L.C., (ii)
Nobilis Health Corp., (iii) Athas Administrative LLC, (iv) Athas Health LLC, (v)
Athas Holdings LLC, (vi) Central Dallas Management LLC, (vii) Central Medical
Solutions LLC, (viii) Chandler Surgery Center, LLC, (ix) Concertis, LLC, (x)
Downtown Dallas Surgery Center, LLC, (xi) First Nobilis, LLC, (xii) First
Nobilis Hospital Management, LLC, (xiii) Houston Microsurgery Institute, LLC,
(xiv) Marsh Lane Surgical Hospital, LLC, (xv) MPDSC, LLC, (xvi) NHC
Arizona Professional Associates, LLC, (xvii) Nobilis Arizona Holding Company
LLC, (xviii) Nobilis Health Marketing, LLC, (xix) Nobilis Surgical Assist, LLC,
(xx) Nobilis Vascular Holding Company, LLC, (xxi) Nobilis Vascular Texas,
LLC, (xxii) North Phoenix ASC Management, LLC, (xxiii) Northstar Healthcare
General Partner, LLC, (xxiv) Northstar Healthcare Holdings, Inc., (xxv) Northstar
Healthcare Limited Partner, LLC, (xxvi) Northstar Healthcare Management
Company, LLC, (xxvii) Northstar Healthcare Subco, LLC, (xxviii) Northstar
Healthcare Surgery Center ~ Scottsdale, LLC, (xxix) Oracle Surgery Center, LLC,
(xxx) Peak Neuromonitoring Associates Texas, LLC, (xxxi) Peak
Neuromonitoring Associates Texas I], LLC, (xxxii) Peak Surgeon Innovations,
LLC, (xxxill) Phoenix Surgery Center, LLC, (xxxiv) Plano Surgical Management,
LLC, (xxxy) Premier Health Specialists, LLC, (xxxvi) PSH Management, LLC,
(xxxvii) Southwest Freeway Surgery Center, LLC, (xxxviii) Southwest Freeway
Surgery Center Management LLC, (xxxix) Southwest Houston Surgical Assist,
LLC, (xl) The Palladium for Surgery — Dallas Ltd., (xli) The Palladium for
Surgery Houston, Ltd., (xlii) Bellaire Surgical Hospital Holdings, LLC, (xliti)
First Nobilis Hospital, LLC, (xliv) First Nobilis Surgical Center, LLC, (xlv)
Hermann Drive Surgical Hospital, LP, (xlvi) Houston Surgical Management,
LLC, (xlvii) Nobilis Uptown Holdings, LLC, and (xlviii) Perimeter Road Surgical
Hospital, LLC (collectively, the “Defendants”), and the books, papers, and
records of the Defendants! to the extent related to such assets; and

a temporary restraining order and/or temporary injunction against the Defendants,
filed by the Plaintiff.

Under the operative Loan Documents (as defined below), the Agent is entitled to the

appointment of a receiver upon and during the continuation of any Event of Default; and

numerous Events of Default have occurred and are continuing.
NO Yap OME how, heewn jue OV Op peanerres
Having considered the Original Petition, ue Haponses-therely the evidence, the

arguments of counsel, if any, and the applicable law, the Court finds that the request for a

temporary restraining order and appointment of a receiver in the Original Petition are well-taken,

 

' The books, papers and records of the Defendants also constitute the “Collateral” of the Plaintiff, as more fully

described herein.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc,—Page 3
502450661 v5 1205867.0000!

hs

Caged

a
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 4 of 39 PagelD: 982

and both are GRANTED and, for the reasons set forth below, the following orders should be
entered:

I. FINDINGS IN SUPPORT OF ORDER

The Court finds as follows:

A. THE CREDIT AGREEMENTS AND LOAN DOCUMENTS.

l, On or about October 28, 2016, the Defendant Northstar Healthcare Acquisitions,
L.L.C., as borrower (the “Borrower”) and the other Defendants party thereto, as loan parties,
entered into that certain Credit Agreement with the Administrative Agent, and the lenders party
thereto from time to time (the “Lenders”) (as amended, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), as amended and modified by (1) that certain
Amendment No. 1 to Credit Agreement and Waiver, dated as of March 3, 2017, (2) that certain
Amendment No. 2 to Credit Agreement, dated as of November 15, 2017, (3) that certain Second
Limited Conditional Waiver and Amendment No. 3 to Credit Agreement, dated effective as of
December 31, 2018, (4) that certain Second Limited Conditional Forbearance Agreement,
Consent and Fourth Amendment to Credit Agreement, dated as of April 30, 2019, and (5) those
certain Joinder Agreements, executed and delivered from time to time by the Defendants to join

such Defendants as loan parties to the Credit Agreement (collectively, the “Joinders”). True and

 

correct copies of the Credit Agreement, all amendments thereto, and each of the Joinders, are
attached to the Original Petition, collectively, as Exhibit “A”, and are incorporated herein for all
purposes.

2. On or about May 23, 2019, the Borrower, as borrower, and certain of the Defendants
party thereto, as loan parties, entered into that certain Super Priority Credit Agreement (as
amended, supplemented, or otherwise modified from time to time, the “Super Priority Credit

Agreement” and together with the Credit Agreement, the “Credit Agreements”) dated effective

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 4
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 5 of 39 PagelD: 983

May 22, 2019, with the Lenders party thereto and the Plaintiff, as super priority agent, as
amended by that certain Limited Conditional Waiver and Amendment No. | to Super Priority
Credit Agreement, dated effective as of July 31, 2019. True and correct copies of the Super
Priority Credit Agreement and all amendments thereto are attached to the Original Petition,
collectively, as Exhibit “B”, and are incorporated herein for all purposes.

3, In accordance with the terms of the Credit Agreements and the Existing Loan
Documents (capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreements and Loan Documents, as applicable) and Super Priority Loan
Documents (collectively, the “Loan Documents”), the Borrower promised to pay to the Plaintiff
and the Lenders all amounts advanced thereunder, together with interest thereon and such other
amounts owing by the Borrower to the Plaintiff and the Lenders in accordance with the terms
thereof.

4, Pursuant to the terms and conditions of the Credit Agreements and the Loan
Documents, the Plaintiff and the Lenders provided the Borrower with (i) a revolving credit
facility in a maximum principal amount of $30,000,000 in accordance with the terms thereof, (ii)
a term “A” loan in the original principal amount of $52,500,000, (iii) a term “B” loan in the
original principal amount of $50,000,000, and (iv) a super priority term loan in the original
principal amount of $7,750,000 (collectively, the “Loans”).

5. There is evidence that the unpaid balance of the indebtedness owed under the Loan
Documents, as of September 1, 2019, is no less than $140 million (the “Indebtedness”).

B. THE GUARANTY AND SECURITY AGREEMENTS AND COLLATERAL THEREUNDER

6. On or about October 28, 2016, to secure the Defendants’ obligations to the
Administrative Agent and the Lenders under the Credit Agreement and Loan Documents,

including the payment of the indebtedness thereunder, the Borrower and certain of the other

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 5
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 6 of 39 PagelD: 984

Defendants, as grantors and guarantors, and the Administrative Agent executed and delivered
that certain Guaranty and Security Agreement, dated as of October 28, 2016 (as amended,
supplemented, or otherwise modified from time to time, "Guaranty and Security Agreement"), as
amended and modified by (1) that certain Reaffirmation and Omnibus Amendment Agreement
(the “Omnibus Agreement”), dated as of May 22, 2019, and (2) the Joinder Agreements pursuant
to which certain of the Defendants joined the Guaranty and Security Agreement, as grantors and
guarantors. True and correct copies of the Guaranty and Security Agreement and all
amendments thereto are attached to the Original Petition, collectively, as Exhibit "C", and are
incorporated herein for all purposes.

7. On or about May 23, 2019, to secure the Defendants’ obligations to the Super Priority
Agent and the Lenders under the Super Priority Credit Agreement and Super Priority Loan
Documents, the Borrower and certain of the other Defendants, as grantors, and the Super Priority
Agent executed and delivered that certain Guaranty and Security Agreement, dated as of May 22,
2019 (as amended or otherwise modified from time to time, the “Super Priority Guaranty and
Security Agreement” and together with the Guaranty and Security Agreement, the “Guaranty and
Security Agreements”). A true and correct copy of the Super Priority Guaranty and Security
Agreement is attached to the Original Petition as Exhibit "D", and is incorporated herein for all
purposes,

8. Pursuant to the terms and conditions of the Guaranty and Security Agreements, the
Defendants each (i) absolutely, unconditionally and irrevocably guaranteed to the Agent, for the
benefit of the itself and the Lenders, the payment of the indebtedness owing by the Borrower
under the Credit Agreements, and (ii) to secure the repayment of such indebtedness and the

petformance of the their obligations under the Credit Agreements and the other Loan

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 6
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 7 of 39 PagelD: 985

Documents, granted to the Plaintiff, for the benefit of itself and the Lenders, a first-priority
security interest in and lien on (subject only to Permitted Liens) the following assets of the
Defendants (collectively, the "Personal Property Collateral?"):

(a) all of the Defendants’ Accounts (as defined in the Uniform Commercial
Code, hereafter the “UCC”);

(b) all of the Defendants’ Chattel Paper (as defined in the UCC), including
electronic chattel paper;

(c) all of the Defendants’ Commercial Tort Claims (as defined in the UCC);
(d) all of the Defendants’ Deposit Accounts (as defined in the UCC);
(e) all of the Defendants’ Documents (as defined in the UCC);

(f) all of the Defendants’ General Intangibles (as defined in the UCC),
including Payment Intangibles (as defined in the UCC), Software (as defined in the UCC)
and Intellectual Property;

(g) all of the Defendants’ Inventory (as defined in the UCC), Equipment (as
defined in the UCC), fixtures and other Goods (as defined in the UCC);

(h) all of the Defendants’ Instruments (as defined in the UCC);

(1) all of the Defendants’ Investment Property (as defined in the UCC),
including, but not limited to, such Defendant’s Equity Interests (as defined in the Credit
Agreement) in each Subsidiary;

(j) all of the Defendants’ Letter-of-Credit Rights (as defined in the UCC);

(k). all of the Defendants’ Supporting Obligations (as defined in the UCC);

(1) all of the Defendants’ monies, whether or not in the possession or under
the control of the Agent or a bailee or Affiliate of the Agent, including any cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for loss,
damage or destruction of any Collateral;

 

* The Personal Property Collateral does not include the Excluded Collateral (as defined in the Guaranty and Security
Agreements).

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc,—Page 7
502450661 v5 {205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 8 of 39 PagelD: 986

(n) all of the Defendants’ books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records) pertaining
to the foregoing (collectively, the “Books and Records”);

(0) all proceeds resulting from any Defendants’ key-man policies; and

(p) without limiting the generality of the foregoing, any and all of such
Defendant’s rights (but none of its obligations), title and interests (including security
interests) under Permits and the Material Contracts.

Cc. THE PLEDGE AGREEMENTS AND COLLATERAL THEREUNDER

9. On or about October 28, 2016, to secure the Defendants’ obligations to the
Administrative Agent and the Lenders under the Credit Agreement and Loan Documents, the
Borrower and certain of the other Defendants, as grantors, and the Administrative Agent
executed and delivered that certain Pledge Agreement, dated as of October 28, 2016 (as
amended, supplemented, or otherwise modified from time to time, "Pledge Agreement"), as
amended, modified and supplemented by (1) that certain Amendment No.1 to Pledge Agreement,
dated January 7, 2019, (2) the Omnibus Agreement, (3) those certain Pledge Joinder
Agreements, executed and delivered from time to time by the Defendants to join such
Defendants as debtors (collectively, the “Pledge Joinders”), and (4) those certain Pledge
Agreement Supplements executed and delivered by the Defendants from time to time
(collectively, the “Pledge Supplements”). True and correct copies of the Pledge Agreement and
all amendments thereto the Pledge Joinders and the Pledge Supplements are attached to the
Original Petition, collectively, as Exhibit "E", and are incorporated herein for all purposes.

| 10. On or about May 23, 2019, to secure the Defendants’ obligations to the Super
Priority Agent and the Lenders under the Super Priority Credit Agreement and Super Priority
Loan Documents, the Borrower and certain of the other Defendants, as grantors, and the Super
Priority Agent executed and delivered that certain Pledge Agreement, dated as of May 22, 2019

(as amended or otherwise modified from time to time, the “Super Priority Pledge Agreement”

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 8
$02450661 v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 9 of 39 PagelID: 987

and together with the Pledge Agreement, the “Pledge Agreements”. A true and correct copy of
the Super Priority Pledge Agreement is attached to the Original Petition as Exhibit "F", and is
incorporated herein for all purposes.

11. Pursuant to the terms and conditions of the Pledge Agreements, to secure the
repayment of the indebtedness and the performance of the obligations under the Credit
Agreements and other Loan Documents, the Defendants granted to the Plaintiff, for the benefit of
itself and the Lenders, a first-priority security interest in and lien on (subject only to Permitted
Liens) the following assets of the Defendants (collectively, the "Pledged Equity Collateral*"):

(a) (i) in the case of each Domestic Subsidiary, one hundred percent
(100%) of the issued and outstanding Equity Interests of such Subsidiary and (ii) in the
case of each First Tier Foreign Subsidiary and FSHCO that is directly owned by any
Loan Party Debtor, sixty-five percent (65%) of the issued and outstanding Equity
Interests of such Subsidiary entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and one hundred percent (100%) of the issued and outstanding Equity
Interests of such Subsidiary not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)), whether now existing or hereafter created or acquired
(collectively, the “Pledged Interests”);

(b) all money, securities, security entitlements and other investment
property, dividends, distributions, rights, general intangibles and other property at any.
time and from time to time (i) declared or distributed in respect of or in exchange for or
on conversion of any Pledged Interest, or (ii) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest (collectively, the “Equity
Distribution Collateral”);4

(c) all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and general

 

3 The Pledged Equity Collateral does not include the Excluded Pledged Collateral (as defined in the Guaranty and
Security Agreements).

“ Among the Equity Distribution Collateral, subject to the liens of the Agent, are the net profit distributions
generated by certain affiliates of the Defendants (including, but not limited to, distributions from Elite Sinus Spine
and Ortho, LLC, Houston Metro Ortho and Spine Surgery Center, LLC, Elite Center for Minimally Invasive
Surgery, LLC, and Elite Hospital Management, LLC (collectively, the “Elite Entities”) to Northstar Healthcare
Surgery Center - Houston, LLC (the “Elite Entity Parent’), and any distributions made by the Elite Entity Parent to
the Borrower (the “Elite Equity Distribution Collateral”). Nothing herein shall constitute the appointment of a
receiver for the Elite Entities or the Elite Entity Parent or the assets of the Elite Entities or the Elite Parent Entity.
By this Receivership Order, the Receiver is vested with the full right, title and authority, as described below, to
receive (i) cash distributions made to the Borrower from the Elite Entity Parent, and (ii) thereafter remit such
amounts to the Agent pursuant to the terms of this Receivership Order.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 9
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 10 of 39 PagelD: 988

- intangibles hereafter delivered to the Agent in substitution for or as an addition to any of
the foregoing;

(d) all securities accounts to which any or all of the foregoing may at any
time be credited and all certificates and instruments representing or evidencing any of
the foregoing; and

(e) whatever is receivable or received when any of the foregoing or the
proceeds thereof are sold, leased, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary, including, without limitation, all
rights to payment, and all rights to payment with respect to any claim or cause of action
affecting or relating to any of the foregoing.

D. THE IP SECURITY AGREEMENTS AND COLLATERAL THEREUNDER

12. On or about October 28, 2016, to secure the repayment of the indebtedness and
the performance of the obligations under the Credit Agreement and related Loan Documents, the
Borrower and the Defendant Nobilis Health Corp., as grantors, and the Administrative Agent
executed and delivered that certain Intellectual Property Security Agreement, dated as of October
28, 2016 (as amended, supplemented, or otherwise modified from time to time, "IP Security
Agreement"), A true and correct copy of the IP Security Agreement is attached to the Original
Petition as Exhibit "G", and is incorporated herein for all purposes.

13. On or about May 23, 2019, to secure the repayment of the indebtedness and the
performance of the obligations under the Super Priority Credit Agreements and other Super
Priority Loan Documents, the Borrower and the Defendant Nobilis Health Corp., as grantors, and
the Super Priority Agent executed and delivered that certain Intellectual Property Security
Agreement, dated as of May 22, 2019 (as amended or otherwise modified from time to time, the
“Super Priority IP Security Agreement” and together with the IP Security Agreement, the “IP
Security Agreements”. A true and correct copy of the Super Priority IP Security Agreement is
attached to the Original Petition as Exhibit "H", and is incorporated herein for all purposes.

14, Pursuant to the terms and conditions of the IP Security Agreements, to secure the

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc —Page 10
502450661 v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 11 of 39 PagelID: 989

repayment of the Indebtedness and the performance of the obligations under the Credit
Agreements and other Loan Documents, the Defendants party thereto granted to the Plaintiff, for
the benefit of itself and the Lenders, a first-priority security interest in their Intellectual Property.

15, Hereafter, the IP Collateral, the Personal Property Collateral and the Pledged
Equity Collateral together with all Equity Distribution Collateral and the cash or non-cash
proceeds of all of the foregoing, shall be collectively referred to as the “Collateral”.

E. SECURITY INTERESTS PERFECTED

16. The Plaintiff, as the Agent, properly perfected its first-priority security interests in
and liens on (subject only to Permitted Liens) the Collateral by: (a) filing UCC-1 financing
statements naming each of the Defendants, as debtor, and the Plaintiff, as agent, as secured party,
with the Secretary of State's office of each Defendant’s jurisdiction of organization (as amended
and continued, collectively, the "Financing Statements"), (b) executing and delivering deposit
account control agreements executed and delivered by the applicable Defendant, the applicable
depository bank, and the Agent (collectively, the "Deposit Account Control Agreements"), (c)
the execution and delivery by certain of the Defendants, the Administrative Agent and the other
parties thereto of that certain Control Agreement, dated February 1, 2017 (the “Pledged Interests
Control Agreement”), wherein the Agent obtained control of the Pledged Interests of each
Defendant signatory thereto, (d) the recordation of the IP Security Agreements with the United
States Patent and Trademark Office (the “IP Recordations”), (v) the Agent’s possession of
original share certificates issued by the Borrower, the Defendant Northstar Healthcare Holdings,
Inc., and the Defendant Northstar Healthcare Subco, L.L.C. and original executed stock powers
in respect of the same (collectively the “Share Certificates and Stock Powers”). True and correct
copies of all of the Financing Statements, Deposit Account Control Agreements, Pledged
Interests Control Agreements, IP Recordations, and Share Certificates and Stock Powers are

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 11
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 12 of 39 PagelD: 990

attached to the Original. Petition, collectively, as Exhibit "I" and are incorporated herein for all
purposes. The Financing Statements and the Deposit Account Control Agreements each more
fully describe the Collateral.

17. A significant portion of the Collateral pledged to the Agent to secure the
repayment of the Indebtedness in excess of $140 million consists of accounts receivable owed
directly to the Defendants (or generated by certain partially owned affiliates of the Defendants
that are required to make periodic net profit distributions to their members, including certain of
the Defendants or their wholly-owned affiliates) by insurance payors in respect of facility fees on
account of services rendered at facilities owned or operated the Defendants or their affiliates and
fees for physician services provided at such facilities (collectively, the “Accounts Receivable”).
F, EVENTS OF DEFAULT UNDER THE CREDIT AGREEMENTS AND THE OTHER LOAN

DOCUMENTS HAVE OCCURRED AND CONTINUED PRIOR TO THE SEPTEMBER 24, 2019
ACCELERATION OF THE INDEBTEDNESS UNDER THE CREDIT AGREEMENT

18. There is evidence that multiple Events of Default under the Credit Agreements
and the other Loan Documents have occurred and are continuing due to, among other things,
each of the following: (4) the Defendants’ failure to comply with multiple financial covenants in
the Credit Agreements and other Loan Documents, (ii) the Defendants’ failure to comply with
the negative covenant on restricted payments in the Credit Agreement, (iii) the Defendants’
failure to make multiple interest and principal payments under the Credit Agreement when due,
(iv) the Defendants’ repeated failure to close a “Sale or Refinancing” in accordance with the
requirements of the Loan Documents, (v) the Defendants’ failures to provide numerous budgets
and other deliverables as required pursuant to the terms of the Loan Documents, and (vi) the
Defendants’ failures to repay the indebtedness under the Credit Agreements and other Loan
Documents, including the Guaranty and Security Agreements, when such indebtedness became
due.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 12
502450661 v5 1205867.0000!
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 13 of 39 PagelID: 991

19. The Plaintiff has given the Defendants notice of the Events of Default described
in the preceding paragraphs. Notwithstanding such notices of the Events of Default, the Events
of Default described in the preceding paragraphs remain uncured. As a consequence of the
continuation of the Events of Default, the Plaintiff accelerated the due date of the indebtedness
owing by the Defendants to the Plaintiff and the Lenders under the Credit Agreement.
Additionally, all indebtedness pursuant to the Super Priority Credit Agreement became due and
payable on the August 30, 2019 maturity date thereof. |

20. Based on the evidence before the Court, such Events of Default remain in
existence, and have yet to be cured, and the Defendants have acknowledged the occurrence and
continued existence of these Events of Default pursuant to the Limited Waivers and the
Forbearance Agreements.

G. THE FORBEARANCE AGREEMENTS

21. The loans have been in workout for over 11 months, with the Agent and the
Lenders agreeing to numerous waivers (collectively, the “Limited Waivers”). and forbearances
(collectively, the “Forbearance Agreements”), with (i) commitments by the Defendants to sell
their assets or otherwise refinance the Indebtedness by certain deadlines (which deadlines the
Defendants repeatedly failed to meet, even after numerous extensions), (ii) acknowledgements
from the Defendants that certain events of default had occurred and were continuing, and (iii)
full releases by the Defendants in favor of the Agent and the Lenders. Unfortunately, such
efforts to effect a “Sale or Refinancing” were unsuccessful by the Defendants, their Chief
Restructuring Officer, and their financial advisor/investment banker. True and correct copies of
each Limited Waivers are attached to the Original Petition, collectively, as Exhibit "J", and are
incorporated herein for all purposes.

22. As a result of the foregoing Events of Default and the termination of the

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 13
502450661 v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 14 of 39 PagelID: 992

forbearance periods under the Forbearance Agreements on or before August 30, 2019, as a result
of the expiration of such forbearance periods and/or the occurrence and continuation of certain
Events of Default described herein which earlier terminated such forbearance periods, the
Plaintiff on behalf of itself and the Lenders properly accelerated all of the Indebtedness (other
than indebtedness that under the Super Priority Credit Agreement had already matured and
become due and payable under its terms), made demand for payment of the Indebtedness to the
Defendants and informed the Defendants that the Agent intended to exercise all of its rights and
remedies under the Credit Agreements and the Loan Documents, including seeking the
appointment of a receiver, pursuant to a Notice Letter delivered to the Defendants (the
“September 24, 2019 Notice Letter”). A true and correct copy of the September 24, 2019 Notice
Letter is attached to the Original Petition as Exhibit "K", and is incorporated herein for all
purposes.

23. Thus, prior to the filing of the Original Petition, (i) the indebtedness under the
Super Priority Credit Agreement was due and payable, as the maturity date of August 30, 2019
has passed, and (ii) the indebtedness under the Credit Agreement was due and payable following
the Plaintiffs acceleration of the indebtedness and other obligations owing by the Defendants
under the Credit Agreement and the related Loan Documents.

H. FACTS SUPPORTING APPOINTMENT OF A RECEIVER

24. Recognizing that the Defendants needed additional liquidity and “runway” to
close a Sale or Refinancing, on May 23, 2019, the Agent and certain of the Lenders provided an
additional $7.75 million loan under a “super-priority” credit facility secured on a senior basis to
obligations under the initial Credit Agreement and related Loan Documents.

25. The Defendants were unable to close on a Sale or Refinancing, even on a heavily
discounted basis, to satisfy the Indebtedness owing to the Agent and the Lenders. Further, the

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 14
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 15 of 39 PagelD: 993

Defendants have remained cash flow negative at most of their facilities with dwindling cash to
meet their obligations. Accordingly, on or about September 6, 2019, the Chief Restructuring
Officer elected to begin the process of winding-down substantially all of the remaining
operations of the Defendants at most of their remaining facilities and substantially further reduce
employee headcount. As of the filing of the Original Petition, the remaining assets of the
Defendants (all of which constitute the Collateral of the Agent) consist primarily of the
following: (i) the Accounts Receivable, (ii) the Equipment, (iii) the Inventory, (iv) the cash, (v)
‘the Pledged Equity Collateral and any associated rights to receive distributions in respect thereof,
and (vi) all cash and non-cash proceeds of any of the foregoing (collectively, the “Remaining
Collateral’’). |
26. Given that the Defendants have very limited funds and have no ready source of
additional funds to cover the Defendants’ payroll, lease, infrastructure, and other expenses of
operations, there is a very grave risk of loss in value to the Remaining Collateral. A core group
of employees of the Defendants is necessary to assist in the collection and monetization of the
Remaining Collateral and without their continued employment under the supervision of a
receiver, there is a grave danger that there will be a significant loss in the value of the Remaining
Collateral. It is important to note that the Defendants have been unable to attract new capital and
as a consequence, the Defendants have been in a wind-down mode for months now, save and
except for ‘“‘core assets”, with many employees and senior executives having already departed the
Defendants, and as noted above even most of the “core asset” facilities have been closed or will
be closed. Based on the evidence before the Court, as of the filing of the Original Petition, the
Plaintiff and the Lenders are owed by the Defendants, jointly and severally, in excess of $140

million in principal, interest and other fees, pursuant to the terms of Credit Agreements and other

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 15
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 16 of 39 PagelD: 994

Loan Documents, which Indebtedness is secured by first-priority security interests in (subject
only to Permitted Liens) all of the Collateral, including all Remaining Collateral, and the
Defendants have received no further financial commitments from third parties to support any
wind-down.

27. Given the foregoing, the Defendants have little, if any, ability to raise additional
cash to satisfy the Indebtedness, in excess of $140 million, owed by the Defendants to the
Plaintiff and the Lenders, and do not have available cash required to manage, dispose of and
monetize, or otherwise protect the Collateral. Accordingly, the Plaintiff has a legitimate and
substantial concern that its Collateral, including the Remaining Collateral, is in imminent danger
of being wasted, diminished in value, and materially injured. It is within this context, with the
Plaintiff and the Lenders being owed, as of September 1, 2019, Indebtedness in excess of $140
million, secured by first-priority liens on (subject only to Permitted Liens) all of the Defendants’
personal and real property assets (all of which constitutes the Defendants' business assets), that
the Plaintiff seeks the relief requested herein.

28. Due to the circumstances more fully described above, immediate and irreparable
injury, loss, and/or damage could result to the Plaintiff by virtue of the diminution in the value
of, the loss or waste of the Collateral, especially given that the Remaining Collateral requires
ongoing efforts to collect, monetize, and otherwise maintain the same.

29. To avoid the loss to the Plaintiff, the appointment a temporary receiver
immediately to take control of the Collateral, with the ability to subsequently dispose of same in
accordance with the directions of the Plaintiff in accordance with the terms and conditions of this
Order is necessary. In the absence of the appointment of a temporary receiver for the Collateral,

the Plaintiff will suffer irreparable harm inasmuch as the Collateral is the only known, available,

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc,—Page 16
50245066! v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 17 of 39 PagelID: 995

and realistic source of repayment of the Indebtedness, in excess of $140 million, owed by the
Defendants to the Plaintiff and the Lenders. To the extent that such Collateral is not properly
collected or is otherwise seized by landlords or judgment lien creditors, the Plaintiff will suffer
irreparable harm if the Court does not immediately order the appointment of a temporary
receiver.

30. There are numerous continuing Events of Default under the Credit Agreements
and other Loan Documents as set forth herein, and Section 7.4 of the Guaranty and Security
Agreements expressly states in relevant part that upon the occurrence and during the
continuation of an Event of Default:

“TPlaintiff] shall be entitled to appointment of a receiver to take

possession of and to manage all or any portion of the Collateral.

[Plaintiff] may obtain such appointment without notice to, or demand of any

[Defendant], on an ex parte basis before any court of competent jurisdiction,

and without regard to the adequacy of the Collateral as security for the
[Indebtedness].”

31. There is a reasonable likelihood that, absent the appointment of a receiver, the
Collateral will be dissipated or decline in value due to the excessive cost of the Defendants’
continuing operations that are not essential to the collection and monetization of the Remaining
Collateral and the imminent loss of personnel required for a successful transition of the
collection and monetization of the Remaining Collateral and processing or related claims.

32. The Defendants are in financial distress and have been in financial distress for
quite some time. Not only are the Defendants in default under the Credit Agreements and the
other Loan Documents, but pursuant to the evidence before the Court, the Defendants have
numerous other financial obstacles as summarized below:

a. The Defendants have been unsuccessful in raising new capital
either from a sale of their assets or the refinancing of the Indebtedness;

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 17
50245066! v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 18 of 39 PagelID: 996

b. As a result of the numerous ongoing Events of Default, the
Plaintiff and the Lenders have no obligation to advance any funds to > the Borrower or
the other Defendants;

c. The Defendants’ business plan was premised upon the successful
acquisition of physician groups and facilities and the organic growth of physician
relationships. Further, the business plan contemplated that these acquisitions and
physician relationship growth would result in profitable facilities, synergies, cost-
savings, and explosive growth. However, many of the acquisitions proved to be
unprofitable and insurance payors increasingly denied or delayed payments on claims,
creating substantial financial stress on the Defendants and ultimately resulting in Events
of Default under the Credit Agreements and Loan Documents;

d. Immediate operating losses and cash burn from these acquisitions
led to divestitures and the shut down of many facilities;

e. There has been continued uncertainty regarding the Defendants’
evolving business plan strategy in 2019, including continued uncertainty surrounding
its plans to transition from being primarily out-of-network to becoming primarily in-
network with insurance payors;

f. The Defendants have been slow to right-size their corporate
overhead structure to coincide with the downsized facility profile that resulted from the
divestitures and shut down of facility operations;

g. The Defendants have no present ability to pay the current corporate
overhead or costs of collecting or monetizing the Remaining Collateral;

h. The Plaintiff has been advised that the Defendants have no
financial wherewithal to pay the current corporate overhead or costs of collecting or
supervising the collection and monetization of the Accounts Receivable and processing
related claims, in the absence of continued funding by the Plaintiff and the Lenders,
which the Plaintiff and the Lenders have no further interest in funding, nor any
obligation to fund; |

i. The Defendants’ projected corporate operating expenses and debt
service are in excess of the Defendants’ projected and realistic business revenues;
moreover, given the significant deterioration of the profitability of the Defendants’
operations, the Defendants simply have not and cannot rationalize the size of their
operations to adjust to such net revenues derived therefrom;

j. The Plaintiff understands that the Defendants do not have the
financial wherewithal to pay their other creditors, including lessors, which may result in
certain judgment creditor actions seeking to levy upon the very assets constituting the
Collateral of the Plaintiff and lessors locking the Defendants out of their facilities;

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 18
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 19 of 39 PagelID: 997

k, The Defendants have been unable to produce reliable projections
of revenues from continuing operations on which any lender could reasonably expect
repayment of any additional amount advanced by such a lender;

1. There are grossly inadequate funds to pay the employees of the
Defendants, in the absence of the Plaintiff and the Lenders making advances (which
under the Credit Agreements and other Loan Documents, they have no obligation to
do). There is a real threat that the employees responsible for collecting and monetizing
the Remaining Collateral and processing claims are likely to leave the Defendants’
employment, resulting in a real threat to the collection and monetization of the
Collateral;

m. Since the beginning of September 2019, the Chief Legal Officer,
the Chief Financial Officer, and the President of the Defendants have each resigned;
and

n. The Defendants have inadequate available funds of their own to
pay certain of their employees who are familiar with the Defendants’ Books and
Records—and accounts receivable. Accordingly, there is a threat to the Collateral of the
Plaintiff unless it is able to obtain the relief sought herein, with a receiver obtaining
authority to retain certain key employees of the Defendants necessary to assist in the
collection and monetization of the outstanding Accounts Receivable and other

Remaining Collateral or assist in the transition of managing the collection and
monetization of the Accounts Receivable and other Remaining Collateral to a third

party.

33, Given the foregoing, the Defendants have little to no ability to raise additional
cash to satisfy the approximate $140 million indebtedness owed by the Defendants, to the extent
such Defendants are liable for the same under the Loan Documents, to the Plaintiff and the
Lenders. Given the Defendants’ inability to raise additional funds, and the Defendants’
excessive costs of maintaining their corporate offices, corporate overhead and related
infrastructure, there is imminent risk that the Defendants will fail to maintain, preserve, and
protect the Collateral. Accordingly, the Collateral is in danger of being dissipated and
diminished in value.

34. In accordance with the terms of the Credit Agreements and the other Loan
Documents, the Plaintiff has the right to enforce its State and Uniform Commercial Code Article

9 law rights, and through the relief sought by the Plaintiff in the Original Petition, the Plaintiff

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 19
502450661 v5 120586700001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 20 of 39 PagelID: 998

seeks to have a receiver appointed to take possession of the Collateral, and to protect, preserve,
collect and monetize the Collateral including the Accounts Receivable. The substantial risk to
the Collateral posed in the absence of appointment of a temporary receiver substantially

outweighs any potential harm to the Defendants.
Il. ORDER APPOINTING RECEIVER
IT IS, THEREFORE, ORDERED, that effective on September" 2019:
A. Howard Mare Spector, a Texas resident who possesses the necessary qualifications and is
not an attorney for or related to any party in this action, be and hereby is appointed the
Receiver (the "Receiver") for the Defendants' assets, at all of the Defendants’ business

> and all the Defendants’ property, personal and leasehold, tangible and

locations,
intangible, of whatever kind and description, wherever situated, including the Defendants'
assets located in Arizona (collectively, the "Other Jurisdictions"), where such assets may
be in the possession of third parties but are the property of the Defendants (collectively,
the "Receivership Assets"), and all proceeds from the Receivership Assets. of the
Defendants (collectively, the "Receivership Proceeds"). oy

B. The Receiver shall file with the Clerk of this Court a bond in the amount of $9,500, either
in cash, by firm check, or with sureties approved by the Court, conditioned that he will
well and truly perform the duties of his office and duly account for all monies and
properties which may come into his hands and abide by and perform all things which he
shal! be directed to do.

C. Given the substantial risk to the Plaintiffs Collateral in the absence of a temporary

restraining order and preliminary injunction and the comparatively insignificant harm to

 

> A true and correct copy of all of the locations where the Defendants have or are conducting business, and the situs
of the Inventory, Equipment, and Books and Records are at the locations listed on Exhibit ‘A” hereto, which is
incorporated herein for all purposes.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, efc.—Page 20
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 21 of 39 PagelID: 999

the Defendants from the entry of such restraints and the appointment of the Receiver, the

Plaintiff shall file with the Clerk of this Court a bond in the amount of $500.00, either in

cash, by firm check, or with sureties approved by the Court, to secure the payment to the
Defendants of all damages and costs in this suit in case it should be decided that such
Receiver was wrongfully appointed to take charge of the assets of the Defendants.

D. Until further order of this Court, the Receiver is hereby authorized forthwith to take any
actions necessary to the proper and lawful conduct of the Defendants, including the
following: |

1, Take any actions necessary to take complete and exclusive control,
possession and/or custody, to the extent applicable or to the extent the Receiver deems
necessary, of the Collateral, and of any proceeds thereof, to the extent necessary to
protect the Collateral and to subject it to the Plaintiff's secured claims;

2. Take possession of, preserve, insure, protect, manage, sell and otherwise
monetize, and/or supervise the collection and monetization of all the Receivership Assets,
in whole or in part, whether in the ordinary course or otherwise, by bulk sale, auction
sale, or use of a broker, in each case as determined by the Receiver, subject to the consent
of the Plaintiff and separate order of this Court approving any such sales, or otherwise by
contract with respect to all or a portion thereof, including, but not limited to, (a) allowing
the Plaintiff and its agents, employees, representatives, and/or independent contractors to
inspect the Receivership Assets, collect, enforce, supervise the collection and
monetization of, the Collateral and prepare the same for sale or foreclosure, and (b)
employing crisis managers (as determined necessary by the Receiver), employees,
brokers, auctioneers, appraisers, advisors, agents, collections clerks, outside accountants,
attorneys, and other suppliers of goods and services and paying for them at ordinary and
usual rates from the Receivership Assets and Receivership Proceeds; and (c) maintain,
insure, assemble, and protect the Receivership Assets;

3. Except to the extent that such instruments are already in the possession

and control of the Plaintiff, take and maintain control, possession, and/or custody of all

. instruments, and other assets constituting Collateral, in each case, with the Receiver

maintaining control, possession and/or custody, to the extent the Receiver deems

necessary, of the Books and Records of the Defendants necessary to facilitate the
maintenance, preservation, management, collection and realization of the Collateral;

4, Close any and all sale agreements, executed by the Defendants prior to the
appointment of the Receiver hereunder, if any, to the extent approved by the Plaintrff,
and to execute and deliver any and all documents in connection with same, in the name of
the Defendants, with such power of attorney as provided herein;

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 21
50245066! v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 22 of 39 PagelD: 1000

5. Maintain access to and control of each of the Defendants' existing deposit
accounts, which are subject to the Deposit Account Control Agreements, for the
collection of the net cash proceeds from the Collateral, with the full power of the Plaintiff
to sweep the funds in such deposit accounts, as determined by the Plaintiff, and apply the
same against the Indebtedness, in excess of $140 million, owing by the Defendants to the
Plaintiff under the Credit Agreements and the other Loan Documents;

6. Engage independent contractors and other collection agencies or advisors,
necessary or appropriate for the management, supervision of collection, maintenance,
collection, monetization or enforcement of the Collateral, wherever located, subject to
this Order, applicable law, and the consent of the Plaintiff, with the power to terminate,
modify and amend existing agreements concerning the Collateral and/or execute and
deliver new agreements in substitution therefor;

7. Take possession of, or obtain access to, the Books and Records of the
Defendants, to the extent related to the Defendants or the Collateral on a continuing
basis;

8, Remit to the Plaintiff, to be applied to the repayment of the Indebtedness,
in excess of $140 million, under the Credit Agreements and other Loan Documents, the
proceeds of the Collateral net of any necessary operating expenses;

9, Collect, monetize, settle, compromise, and otherwise enforce all Accounts
Receivable and other Collateral currently owing to any of the Defendants or generated in
the future and owing to any of the Defendants (including causing the distribution of net
profits from Collateral Gncluding Accounts Receivable) generated at affiliates of the
Defendants to the extent the Defendants are entitled to cause the same), including filing
suits for collection against insurance payors and patients, all subject to the terms of this
Order and the consent of the Plaintiff, and applying the proceeds thereof in accordance
with the terms of this Order;

10. Funding the cost necessary to collect and monetize the Collateral, as may
be agreed upon by the Receiver and the Plaintiff, and as more fully set forth in an
approved budget agreed to by the Plaintiff and the Receiver (the "Approved Budget").

11. Alter the place of payment and the method of collection of the Accounts
Receivable or other amounts due the Defendants where required to ensure proper
application of such payments and collections;

12. Communicate with any person or entity and obtain information and
documents necessary or useful for the collection or monetization of the Collateral;

13. Provide reports to the Plaintiff detailing the Receiver's disbursements for
paying the costs incidental to the receivership activities hereunder, with such
disbursements pursuant to the Approved Budget, and describing the Receiver's activities
and the financial and operational status of the Defendants;

14. Exercise the full authority, with power of attorney on behalf of and in the

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 22
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 23 of 39 PagelD: 1001

name of the Defendants, to:

a. subject to approval of each disposition by the Plaintiff, execute and
deliver any and all of the documents, including, but not limited to, brokers'
or advisors' retention agreements, auction agreements, purchase and sale
agreements, deeds of conveyance, closing statements, settlement
statements, and any other documents necessary or helpful to the
performance of the Receiver's duties as more fully set forth herein;

b. sign on behalf of the Defendants any such documents;

c. sign on behalf of the Defendants any invoices, or notices to insurance
payors or other obligors in respect of Accounts Receivable or contracts
necessary or helpful to the performance of his activities provided for
herein;

d. cause affiliates to direct their affiliates to take actions deemed appropriate
by the Receiver, as agreed by the Plaintiff,

e. endorse on behalf of any the Defendant any negotiable collateral that may
come into the possession or control of the Receiver;

f. initiate, defend, make, settle, and/or adjust all claims under the
Defendants’ policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and notify any and all
insurers under any such policies of insurance that any proceéds paid
thereunder shall be paid to the Receiver until such time as such insurance
carriers are advised to the contrary by this Court or until such insurance
carriers receive a certificate issued by the Clerk of this Court evidencing a
dismissal of this action;

g. institute, defend, settle and/or adjust disputes and claims respecting the
Receivership Assets, for amounts and upon terms that the Receiver
determines to be reasonable, subject to the Plaintiff's consent;

h. obtain, review and analyze any past records, including, without limitation,
accounting records, disbursements, banking records, claims processing
records, and any other Books and Records necessary to determine whether
there are any potential claims or rights against the other persons and
entities arising out of the ownership and operation of the Collateral;

i. continue, subject to the Receiver’s determination to shut down or sell the
operations of any Defendant, to utilize and maintain all existing licenses
and permits in connection with any Defendant’s business and continue any
operation or activity of any Defendant currently authorized by any
licenses, permits, or entitlements or currently permitted to take place at the
any Defendant's business location, subject to compliance by the Receiver

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 23
502450661 v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 24 of 39 PagelD: 1002

with the terms of any and all licenses or permits necessary for the
performance thereof}

j. pay prior obligations incurred by the Defendants, by their agents, officers,
directors, partners, managers, and servants, or any other person or entity
charged with the responsibility of maintaining and operating the
Receivership Assets, if such obligations are deemed by the Receiver to be
necessary or advisable, subject to the Approved Budget; and

k, cause to be executed and delivered any documents and releases that
Receiver determines to be necessary, and at all times, subject to the
consent of the Plaintiff and consistent with the terms of this Order. The
appointment of the Receiver as the Defendants’ attorney-in-fact with
respect to the Receivership Assets and Receivership Proceeds, and each
and every one of his rights and powers, being coupled with an interest, is
irrevocable until the receivership is discharged by this Court;

15, Exercise the full authority, as attorney-in-fact, on behalf of and in the
name of the Defendants, to:

a. take any and all actions that may be required or desirable to preserve,
renew and maintain the legal existence and good standing for the
Defendants, as applicable, in Texas or Arizona and in other jurisdictions
where they conduct business, including, but not limited to, retaining
professionals to assist in the filing of any and all reports with such
jurisdictions;

 b, take any and all actions that may be required or incidental to preserve,
renew and maintain the qualification and authority to do business and
good standing in each other jurisdiction where it is necessary or desirable
for the Defendants to conduct business, including, but not limited to,
retaining professionals to assist in the filing of any and all reports with
each applicable jurisdiction, and paying applicable franchise taxes with
_respect thereto;

C. take any and all actions that may be required or desirable to obtain and
maintain any and all licenses and other appropriate regulatory approvals to
permit the Defendants to operate, as applicable, in the State of Texas and
the State of Arizona (and in any other applicable jurisdictions where it is
necessary or desirable for the Defendants), including, but not limited to,
retaining professionals to assist in the filing of any and all documents with
the applicable regulatory authorities, and paying any applicable fees or
charges with respect thereto, and obtaining, renewing and maintaining any
and all fidelity bonds or other bonds that may be required or desirable;

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 24
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 25 of 39 PagelD: 1003

d. execute and deliver any and all documents, reports, or other forms in
furtherance of the Receiver's responsibilities herein; and

e, engage in all actions reasonable or necessary to accomplish the foregoing
responsibilities, in each case subject to the written consent of the Plaintiff;

16. To receive (i) cash distributions made to the Borrower from the Elite
Entity Parent, and (ii) thereafter remit such amounts to the Agent pursuant to the terms of
this Receivership Order;

17. Request "protective advances" from the Plaintiff, at the Plaintiff's option,
pursuant to the Super Priority Credit Agreement and related Super Priority Loan
Documents, in order to pay the various costs necessary to maintain, protect, and insure
the Receivership Assets, or to otherwise effect the disposition and monetization of the
Receivership Assets, consistent with the Approved Budget, with all such distributions
constituting Indebtedness owing to the Plaintiff and the Lenders under the Super Priority
Credit Agreement, with the Receiver obligated to repay such distributions from the
proceeds of the Receivership Assets;

18.  Incur the risks and obligations ordinarily incurred by owners, managers,
and operators of similar businesses and enterprises, and no such risk or obligation so
incurred shall be the personal risk or obligation of the Receiver, but rather a risk or
obligation of the Defendants;

19. (a) Except as to deposits in the possession and control of the Plaintiff, take
possession of and receive any money on deposit from any banks with which any
Defendant maintains accounts, and upon the receipt by the Receiver of said funds, to
discharge any bank from further responsibility for accounting to such Defendant for
funds which the Receiver has taken; and (b) issue demands for the freezing and turnover -
of funds upon any financial institution which the Receiver has determined is in
possession of funds arising from, or constituting proceeds of, the Collateral;

20. Delete the authorized signatories on any account of the Defendants and
replace the same with the name of the Receiver or his designee;

21. Take possession of all Books and Records (including copies of all records
or documents on electronic media and in computer memory) relating to the Collateral
wherever located; provided, however, nothing contained in this Order shall result in a
waiver of any attorney privilege held by any of the Defendants or entitle the Receiver or
the Plaintiff to possession or control of any documents or records containing such
privileged communications, except to the limited extent that the privileged
communications relate exclusively to the collection or monetization of Collateral or
potential defenses thereto; further, documents that are subject to common interest
privilege of the Plaintiff and the Defendants shall be shared with the Receiver, subject to
maintaining such common interest privilege.

22. To the extent necessary or helpful to the preservation, marketability, sale
or other disposition of the Collateral, have the full authority to apply for, obtain, renew,

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 25
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 26 of 39 PagelD: 1004

and, as necessary, prevent the loss of all trademarks, copyrights, patents, licenses, permits
and entitlements required for the preservation or operation of the Receivership Assets, or
issued in connection therewith;

23. Direct the activities of any crisis manager or independent contractors
Gncluding the former employees and independent contractors of the Defendants)
employed to assist the Receiver in handling the affairs relating in any way to the
Collateral, subject to the Plaintiff's consent;

24. Defend, compromise and adjust such actions or proceedings in state or
federal courts now pending and hereafter instituted, as may in his sole discretion be
advisable or proper for the protection of the Collateral, and investigate, institute,
prosecute, compromise and adjust actions in state or federal court as may in his sole
discretion be advisable or proper to recover Collateral improperly or unlawfully held by
any person, including, but not limited to, the Defendants;

25. Collect all amounts due and owing to the Defendants, and deposit the
proceeds thereof, together with any other funds from any other sources relating to or
arising out of the Collateral, into such Plaintiff-controlled deposit accounts, for payment
of the Indebtedness, in excess of $140 million, pursuant to the terms and conditions of the
Credit Agreements and the other Loan Documents;

26. Use the Collateral, and all proceeds thereof, to service, collect, monetize
and preserve the Collateral, subject to the Plaintiffs consent and the Approved Budget, in
each case, until such time as the Plaintiff has been paid in full the Indebtedness, in excess
of $140 million, owed by the Defendants pursuant to the Credit Agreements and other
Loan Documents, including, but not limited to, the Receiver's reasonable fees and
expenses, and the Plaintiff's reasonable attorneys' fees, costs and expenses; and

27. Collect and process all inbound mail addressed to any Post Office Box
owned or controlled by any Defendant (or any of its managers acting on behalf of any
Defendant) if the mail is addressed to any Defendant.

E. Any money coming into the possession of the Receiver and not expended for any of the
purposes authorized herein shall be turned over by the Receiver to the Plaintiff for
application against the then-outstanding Indebtedness, currently in excess of $140
million, owed by the Defendants to the Plaintiff and the Lenders, subject to disgorgement
as may be ordered by further order of this Court pursuant to a final, no longer appealable

judgment.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 26
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 . Page 27 of 39 PagelD: 1005

F, Nothing herein shall prevent the Plaintiff and the Receiver from seeking, or the
Defendants from opposing, entry of a subsequent Order of this Court, after notice to the
Defendants, providing for the Receiver to be exclusively vested with all the powers of
officers, directors, and/or managers (as applicable) of the Defendants (including but not
limited to the power to seek protection for the Defendants under the United States
Bankruptcy Code), to the extent deemed necessary by the Receiver after consultation
with the Plaintiff.

G. The Receiver shall have no liability to any party, unless the Receiver has engaged in
willful misconduct, fraud, gross negligence, or conversion. Subject to the foregoing, any
debts, liabilities, or obligations incurred by the Receiver in the course of this receivership,
including the operation or management of the Receivership Assets, whether in the name
of the Receiver, the Receivership Assets, the Receivership Proceeds, or the receivership
estates, shall be the debt, liability, and obligation of the receivership estate only and not
of the Receiver or any employee or agent thereof personally. All who are acting, or have
acted, on behalf of the Receiver at the request of the Receiver, are protected and
privileged with the same protections of this Court as the Receiver enjoys.

H. To the extent that there is any disagreement arising between the Receiver and the Plaintiff
or the Defendants in connection with the matters relating to this receivership, this Court
shall have jurisdiction to resolve such disputes. Further, to the extent that the Plaintiff
has agreed to the Receiver's fees and expenses, as set forth in the Approved Budget, and
thereafter the Plaintiff fails to remit such payment to the Receiver, the Receiver may

assert a claim for payment against the Receivership Assets, or the proceeds thereof.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc,—Page 27
502450661 vS 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 28 of 39 PagelD: 1006

1, The Defendants, and their officers, directors, partners, managers, agents, servants,
employees, representatives, attorneys, and all persons in active concert or participation
with them who receive actual notice of this Order by personal service or otherwise, shall
deliver to the Receiver any and all Receivership Assets and Receivership Proceeds in the
possession or under the control of any one or more of them.

J. All persons, including materialmen and vendors, lessors, management companies,
creditors, banks, investors, or others, with actual notice of this Order, are enjoined from
in any way disturbing the Receivership Assets or Receivership Proceeds and from
prosecuting any actions or proceedings designed to collect their debts or which involve
the Receiver or which affect the property of the Defendants, to the extent that the same
would injure the Collateral or interfere or disturb these receivership proceedings, without
the permission of this Court; provided, however, nothing herein shall preclude the
Plaintiff from exercising its rights and remedies under the Credit Agreements and the
other Loan Documents, including but not limited to, foreclosing on the Collateral;
provided, further, nothing herein shall preclude any party with standing to seek to modify
the immediately preceding injunctive relief granted by this Court, after notice and a
hearing. Any such actions in violation of the preceding statements in this Paragraph shall
be null and void.

K, The Receiver is hereby authorized to defend, compromise and adjust such actions or
proceedings in state or federal courts now pending and hereafter instituted, as may in his
sole discretion be advisable or proper for the protection of the Receivership Assets or
Receivership Proceeds; and to investigate, institute, prosecute, compromise and adjust

actions in state or federal court as may in his sole discretion be advisable or proper to

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 28
50245066! v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 29 of 39 PagelD: 1007

recover Receivership Assets or Receivership Proceeds improperly or unlawfully held by
any person, including but not limited to the Defendants herein; and in that connection the
Receiver is hereby indemnified and held harmless by the Receivership estate, to the
extent of any equity in the Receivership Assets and Receivership Proceeds, after the
payment of the Plaintiff's and the secured claim, for any judgment, costs, or expenses
suffered or incurred by him or any of his agents or attorneys as a result of actions
instituted against him or them in relation to the discharge of their duties aforesaid or in

carrying out or furtherance of this Order; provided, however, that nothing herein shall be

 

construed to indemnify the Receiver to the extent that such judgment, costs, or expenses
arise from the gross negligence, willful misconduct, or fraud of the Receiver or any of his
agents or attorneys.

L, It is the intent of the Court that this Order apply directly and indirectly to all Receivership
Assets and to all Receivership Proceeds,

M. The Receiver shall make available to the Plaintiff and to Defendants’ in-house counsel,
Drake Genna, for inspection and copying, any and all Books and Records of the
Defendants relating to the Receivership Assets, now or hereafter in existence.

N. The Receiver shall keep the Plaintiff and the Defendants' in-house counsel, Drake Genna,
apprised at reasonable intervals of all information and developments concerning the
operation of the Receivership, until the Receivership is terminated.

O. The Receiver shall seek and obtain from the Plaintiff the approval of any professional
fees and expenses payable to the Receiver or the Receiver's counsel and any other

professionals employed by or on behalf of the Receiver. The Receiver may seek such

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 29
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 30 of 39 PagelD: 1008

approval upon the presentation of a list of fees and/or expenses in any report delivered to

the Plaintiff; and

IT IS FURTHER ORDERED that nothing herein shall preclude the Receiver or the
Plaintiff from seeking or any Defendant from opposing writs of attachment and an order for
turnover of the Collateral, to the extent that any persons or entities (including, but not limited to,
financial institutions, title companies, escrow agents or others whom the Receiver has
determined is in possession of funds arising from or constituting proceeds of the Collateral) shall
not turn over such Collateral, together with any cash proceeds thereof, immediately upon (i)
receipt of this Order with its injunctive relief set forth herein, and (ii) such demand for turnover
by the Receiver; and

IT IS FURTHER ORDERED that this Court assumes jurisdiction over and takes
possession of the assets, real and personal, tangible and intangible, of whatever kind and
description, wherever located, which constitute the Receivership Assets or the Receivership
Proceeds; and

IT IS FURTHER ORDERED that each officer, manager, partner, managing member,
and/or director of any Defendant who wishes to resign from such Defendant shall provide prior
notice to the Receiver of his or her intention to resign his or her position, together with the
effective date of such party's resignation; and

IT IS FURTHER ORDERED that all former, present, and future officers, directors,
managers, partners, agents, representatives, directors, and employees of any Defendant shall not
hinder, delay, frustrate, impede, or otherwise take any actions that are intended to or would
adversely impact (i) the efforts of the Receiver, (ii) the receivership, (iii) the value of the

Collateral; or (iv) the efforts of the Receiver to maximize the value of the Collateral (including

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, ete,—-Page 30
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 31 of 39 PagelD: 1009

collection and monetization of all Accounts Receivable owing to the Defendants), and all such
parties shall reasonably cooperate with the Receiver in connection with the foregoing; provided,

however, nothing herein shall preclude any party with standing from seeking to modify the

 

immediately preceding injunctive relief granted by this Court, after notice and a hearing; and

IT IS FURTHER ORDERED that the Receiver shal! have the authority to take custody,
control, and possession of the Receivership Assets with the full power to institute any actions or
proceedings to obtain or recover judgment with respect to persons or entities who received assets
or records traceable to the Receivership Assets, and all such actions can be filed in this Court;
any actions sought by creditors against the Receiver, the Receivership Assets, or that in any way
interferes with the Receivership actions hereunder shall be filed in this Court; and

IT IS FURTHER ORDERED that the Receiver, with the assistance of Sheriffs in
Texas, Arizona and in the "Other Jurisdictions" shall have the full authority to enter onto and
secure any premises, wherever located or situated to take possession, custody, or contro! of or to
identify the location or existence of the Receivership Assets; all Courts within Arizona and the
Other Jurisdictions shall give full faith and credit to this Order; and

IT IS FURTHER ORDERED that creditors and all other persons are hereby restrained
and enjoined from commencing any action to interfere with or impede the activities and actions
of the Receiver hereunder and his efforts to take exclusive control of the Receivership Assets;
provided, however, nothing herein shall preclude any party with standing from seeking to modify
the immediately preceding injunctive relief granted by this Court, after notice and a hearing; and

IT IS FURTHER ORDERED that the United States Postal Service is hereby authorized
and ordered to turn over to the Receiver all inbound mail (including mail held by the United

States Postal Service prior to this date) addressed to any of the Defendants pending further Order .

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—-Page 31
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 32 of 39 PagelD: 1010

of this Court. This authorization extends to mail in the name of any of the above-referenced
Defendants at any one of the above-referenced business locations, but this Order does not extend
to mail addressed to any other person even if it is at such locations; and
IT IS FURTHER ORDERED that the Receiver shall release and deliver to Drake
Genna all mail unrelated to: (i) the collection, preservation, monetization or control of the
Collateral; or (ii) any claims related to or against the Collateral (collectively, the "Unrelated
Mail"), within three (3) business days of the Receiver's receipt and actual possession of the
Unrelated Mail; and
IT IS FURTHER ORDERED that each of the Defendants shall within three (3)
business days of such Defendant's receipt and actual possession of any mail, addressed to such
Defendant, or any mail otherwise helpful or of any value to the Receiver in connection with the
Receiver's fulfilling his obligations under this Order, turn over the same to the Receiver
appointed by this Court; and
IT IS FURTHER ORDERED that the Receiver shall file a report with this Court, and
serve copies of same upon counsel for the Plaintiff and the Defendants, within sixty (60) days of
the entry of this Order summarizing the activities of the Receiver; and
IT IS FURTHER ORDERED that the appointment of the temporary receiver shall
continue through the time of final trial of this case at F.00. o'clock Q.m. on the 5 aay of
Moko , 20 2; and
IT IS FURTHER ORDERED that the Receiver shall request a hearing from this Court
within thirty (30) days of the Receiver's sale or disposition of all of the Collateral, to determine

the necessity for the continuation of these receivership proceedings.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 32
502450661 v5 1205867.0000)
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 33 of 39 PagelD: 1011

IL. FURTHER FINDINGS AND TEMPORARY RESTRAINING ORDER
AGAINST THE DEFENDANTS

35. The Plaintiff has requested that the Court enter a temporary injunction to preserve
the status quo pending a trial on the merits and to prevent the Defendants' sale, transfer, or
further encumbrance of the Collateral.

36. In addition to the findings set forth above, the Court finds as follows:

A. It is apparent from the Original Petition and based on the findings set forth herein that
immediate and irreparable injury, loss, and/or damage could result to the Plaintiff by
virtue of the diminution of, waste of, or material injury to, its Collateral.

B. Due to the nature of the Collateral and the circumstances more fully described above,
there is a grave and immediate risk of diminution in the value of, the loss or waste of, or
material injury to, the Collateral -- many portions of which require regular servicing and
maintenance.

C. Unless the requested temporary restraining order issues, the Defendants, which have been
in default of the Credit Agreement since October, 2018, and have, to this point, failed to
cure the default, might have the power to sell, transfer, dispose of, or otherwise encumber
the Collateral before a hearing can be had on the Plaintiffs application for temporary
injunction, and the Plaintiff justifiably fears that due to the Defendants' continued
inability to meet their obligations, the Defendants will not be able to satisfy any such
obligations except through the collection of Collateral. Thus, the Plaintiff has no
adequate remedy at law. Injunctive relief is appropriate to preserve the status quo and to
prevent the diminution in the value of, the loss or waste of, or material injury to, the

Collateral.

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 33
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 34 of 39 PagelD: 1012

D. In the absence of a temporary restraining order, the Plaintiff may suffer irreparable harm
inasmuch as: (a) the Collateral is the only known, available, and realistic source of
repayment of the more than $140 million owed by the Defendants to the Plaintiff; and (b)
to the extent that such Collateral is not serviced and maintained, the value of the
Collateral will be threatened. Specifically, if commission of the acts described above is
not restrained and enjoined immediately, the Plaintiff may suffer irreparable injury, because
the value of the Collateral could be diminished in a manner that will be difficult to measure.

E. The Plaintiff has no adequate remedy at law to preserve the value and secure the return of
its Collateral, and monetary damages will be insufficient to fully compensate the Plaintiff
for the loss or diminution in value of its Collateral because the Defendants are unlikely to
-be able to satisfy any money judgment obtained. Accordingly, there is no other remedy
that will fully and adequately preserve the Plaintiffs rights. Only a temporary restraining
order will protect the Plaintiff's rights. Compared to the substantial risk to the Plaintiffs
Collateral posed in the absence of a temporary restraining order and preliminary
injunction, the potential harm to the Defendants is de minimus. In accordance with the
terms of the Credit Agreements and the Guaranty and Security Agreements, executed or
joined by each of the Defendants, the Plaintiff is entitled to, upon the occurrence and
continuation of an Event of Default all remedies available to the Plaintiff in law or in
equity and to, among other things, the appointment of a receiver to take possession of and
to manage all or any portion of the Collateral, and the Plaintiff may obtain such
appointment without notice to, or demand upon any of the Defendants, on an ex parte
basis before any court of competent jurisdiction, and without regard to the adequacy of

the collateral as security for the Indebtedness. The injunctive relief sought by the

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 34
502450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 35 of 39 PagelD: 1013

Plaintiff is in furtherance of the preservation of the Collateral and to effectuate the
authority of the Receiver. The Defendants are not injured by reason of the Plaintiff's
enforcement of their prior agreements with respect to same. Absent immediate entry of a
temporary restraining order, the Collateral is in substantial danger of being permanently -
lost, removed, disposed of, or materially injured.

IT IS, THEREFORE, ORDERED that, until further ordered by this Court, each of the
Defendants, their agents, managers, professionals, attorneys, or any other person or entity of
whom the Defendants may have authority or control, are hereby restrained and enjoined from .
selling, transferring, disposing, or otherwise encumbering or affecting all of the assets of the
Defendants, to protect the Plaintiff's interests in the Collateral; further, each of the Defendants,
their agents, managers, professionals, attorneys, or any other person or entity of whom the
Defendants may have authority or control, shall fully cooperate with the Receiver to close any
sale transactions consistent with the terms hereof, so long as the Receiver commits to
compensate them for the time spent and reimburse them for all expenses incurred in doing so, in
accordance with the Approved Budget; and

Upon the ground that the Plaintiff has valid, genuine, first-priority, and continuing liens
on and security interests in the Collateral, and all proceeds thereof, which is the subject of the
action herein, and there is immediate and substantial danger that the Collateral could be lost,
destroyed or wasted, diminished in value, or materially injured, IT IS FURTHER ORDERED
that, until further ordered by this Court, each of the Defendants, and all persons acting under any
of their authority and control or in concert or privity with any of them, are hereby restrained from
withdrawing, depleting, causing the waste of, removing, spending, selling, transferring, further

‘ encumbering, tampering with, or otherwise affecting the Collateral in whole or in part; and

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc,—Page 35
~ 02450661 v5 1205867.00001
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 36 of 39 PagelD: 1014

IT IS FURTHER ORDERED that Plaintiffs Application for Temporary Injunction as
contained in the Original Petition, be heard before this Court at ¢!'30 o'clockO .m. on the Pay

of Otol , 2014, in the courtroom of the qydh Judicial District Court in and for

Dallas County, Texas; and
IT IS FURTHER ORDERED that the Plaintiff shall, in accordance with Rule 684 of

the Texas Rules of Civil Procedure, file a bond with the Dallas County District Clerk's Office in

the amount of $2,500 8%

   
 

&'d0
IT IS SO ORDERED at 2a)0'clock yam. on this

 

TeCEFREBOING

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 36
502450661 v5 1205867.00001 — .
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 37 of 39 PagelD: 1015

ORDER SUBMITTED BY:

  

State Bar No.
david.weitman@klgates.com
Christopher A. Brown, Esq.
State Bar No, 24040583
chris. brown@klgates.com

1717 Main Street, Suite 2800
Dallas, Texas 75201

Phone: (214) 939 5500

Fax: (214) 939 5849

ATTORNEYS FOR PLAINTIFF,
BBVA USA, AS AGENT

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 37
502450661 v5 1205867.00001 ,
  

ie
Nobilis Health

   

gut

EXHIBIT “A”

Locations of Collateral

ant

ie

Northwood PL

Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 38 of 39 PagelD: 1016

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leased 8080 Park Lane Dallas, Texas Business Office

Marketing LLC Holdings LP
Northstar Leased 9377 East Bell Scottsdale, McDowell Surgery Center
Healthcare Road, Suites 131, | Arizona Mountain
Surgery Center - 201, 207, and 225 Medical
Scottsdale, LLC Investors, LLC
Northstar Leased 11700 Katy Houston, Texas | FSP Energy Corporate
Healthcare Freeway, Suite Tower I Limited | Headquarters
Acquisitions, 300 Partnership
L.L.C, ’
Marsh Lane Leased 2301 Marsh Lane | Plano, Texas FAEC Holdings {| Hospital
Surgical Hospital, (TX), LLC
LLC
Northstar Leased 7324 Southwest Houston, Texas | The Arena Business Office
Healthcare Freeway Group, LP
Acquisitions,
L.L.C,
Hermann Drive Leased 2001 Hermann Houston, Texas | HCII-2001 Hospital
Surgical Hospital, Drive Hermann Drive,
LP LLC
Nobilis Arizona Leased 1727 West Frye Chandler, Willis and Medical Office
Holding Company, Rd. Arizona Melrose LLC
LLC
Nobilis Arizona Leased 6320 West Union | Glendale, Arrowhead Medical Office
Holding Company, Hills Arizona Health Center,
LLC LLC
Nobilis Arizona Leased 9377 East Bell Rd. | Scottsdale, McDowell Medical Office
Holding Company, Arizona Mountain
LLC Medical

Investors, LLC
Phoenix Surgery Leased 20045 North 19" | Phoenix, 19" Avenue and | Surgery Center
Center, LLC Ave, Arizona 101, LLC
NHC Arizona Leased 5585 North Oracle | Tucson, AZ Oracle Surgery Center
Professional Rd. Professional
Associates, LLC Investments,

LLC
NHC Arizona Leased 15571 North Surprise, LPW Properties, | Surgery Center
Professional Reems Rd. Arizona LLC
Associates, LLC
NHC Arizona Leased 1475 West Chandier, Chandler Surgery Center
Professional Chandler Blvd. Arizona Professional
Associates, LLC Investments,

LLC
Nobilis Vascular Leased 23510 Kingsland Katy, Texas Star 2012 Medical Office

 

 

 

 

 

 

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 38

50245066! v5 1205867.00001

 
Case 2:16-cv-01641-MCA-AME Document 144-1 Filed 11/27/19 Page 39 of 39 PagelD: 1017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas, LLC Blvd Development
2012, LP
Nobilis Vascular Leased 19701 Kingwood | Kingwood, BPROP TX Medical Office
Texas, LLC Dr. Texas KINGWOOD
19701, LLC
Nobilis Vascular Leased 1650 Round Rock | Round Rock, Westbank Medical Office
Texas, LLC Ave. Texas Development,
LLC
Nobilis Vascular Leased 19016 Stone Oak | San Antonio, WMPT Stone Medical Office
Texas, LLC Parkway Texas Oak, L.P.
Nobilis Vascular Leased 9323 Pinecroft The Woodlands, | HEDE FLP Medical Office
Texas, LLC Texas
Nobilis Vascular Leased 4690 Sweetwater Sugar Land, FCB Fort Bend | Medical Office
Texas, LLC Texas Holdings, LLC
Nobilis Vascular Leased 251 Medical Webster, Texas | 251 Medical Medical Office
Texas, LLC Center Blvd, Center, LLC
Marsh Lane Leased 6957 West Plano Plano, Texas HCRI Medical Office
Surgical Hospital, Parkway Prestonwood
LLC “| Medical
Facility, LLC
Northstar Leased 14555 N. Scottsdale, 14555 Business Office
Healthcare Scottsdale Road Arizona Scottsdale Road,
Acquisitions, L.P.
L.L.C,
First Nobilis, LLC Leased 4801 Bissonnet Bellaire, Texas Lenox Hill Hospital
Street Holdings, Ltd.
First Nobilis, LLC Leased 4811 Bissonnet Bellaire, Texas | Lenox Hill Business Office
Street Holdings, Ltd.
First Nobilis, LLC Leased 411 N. First Street / Bellaire, Texas | First Street Surgery Center
Holdings, Ltd.
Perimeter Road Leased 17500 N. Scottsdale, North Perimeter, | Hospital
Surgical Hospital, Perimeter Drive Arizona LLC
LLC
Bellaire Surgical Leased 3750 Medical Park | Dickinson, The Jilia R. Surgery Center
Hospital Holdings, Drive Texas Amaral Trust - .
LLC 1993
Nobilis Uptown Leased 1190 N. Haskell Dallas, Texas CSRA/Kay Surgery Center
Holding, LLC Ave. Dallas MOB

 

 

 

 

Master Lessee,
LLC

 

 

ORDER IMMEDIATELY APPOINTING TEMPORARY RECEIVER, etc.—Page 39

502450661 v5 1205867,00001

 
